Citation Nr: 1232907	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  11-27 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a neurological disorder of the right shoulder.

2.  Entitlement to service connection for a neurological disorder of the left shoulder.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States Marine Corps from July 1997 to July 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Nashville, Tennessee Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the appellant's two service connection claims.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In his October 2011 VA Form 9, the appellant requested a Board videoconference hearing.  The Nashville RO subsequently sent the appellant a letter, in August 2012, and notified him that he had been scheduled for a Board videoconference hearing on September 17, 2012.  

However, in correspondence from the appellant's attorney dated September 4, 2012, the attorney advised VA that the appellant had moved to Georgia.  The attorney asked that the September 17, 2012 videoconference hearing be cancelled.  

The appellant's attorney also indicated that the appellant still wanted to present testimony at a Board hearing to be held at the RO having jurisdiction over the appellant's new address in Georgia.  This would presumably be the RO in Atlanta, Georgia.

Therefore, under the provisions of 38 C.F.R. § 20.704, the Board finds that the Veteran has shown good cause for cancelling his September 2012 hearing.  In view of the foregoing, the appeal must be returned to the RO so that the Veteran can be scheduled for a hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704.  

Accordingly, the case is REMANDED for the following action: 

Schedule the appellant for another hearing before a Veterans Law Judge at the appropriate RO, as the docket permits and specifically:

Offer him the option of a Travel Board hearing or a videoconference hearing, whichever he prefers.  

Notify the appellant and his attorney of the date, time, and place of such a hearing by letters mailed to their respective current addresses of record.  

Advise the appellant that if he desires to withdraw the hearing request prior to the hearing, he may do so in writing pursuant to applicable provisions.  

All correspondence pertaining to this matter must be associated with the claims file.

After the hearing is conducted, or if the hearing request is withdrawn in writing prior to the hearing being conducted, the case should be returned to the Board in accordance with the applicable procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

